Citation Nr: 1510534	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  10-08 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral elbow disability.


REPRESENTATION

Appellant represented by:	Wounded Warrior Project


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1999 to May 2006.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2011, in support of his claim, the Veteran and his wife testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing has been associated with the claims file, so is of record.  Although previously represented by Veterans of Foreign Wars of the United States (VFW), the Veteran since has changed his representation to the Wounded Warrior Project.

In January 2012, November 2013, and June 2014, the Board remanded this claim to the Agency of Original Jurisdiction (AOJ) for additional development and consideration.  It is now ripe for the Board's appellate review.


FINDING OF FACT

A bilateral elbow disability is not shown to be related to or the result of the Veteran's active duty service, including as a manifestation of undiagnosed illness.


CONCLUSION OF LAW

A bilateral elbow disability is not shown to be the result of disease or injury incurred in or aggravated by his service and may not be presumed to have been incurred during his service, including as a manifestation of undiagnosed illness.  38 U.S.C.A. §§ 1101, 1117, 1118, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Standard of Review

In deciding this claim, the Board has reviewed all of the evidence in the claims file, which is entirely paperless, so the records are being maintained electronically in the Veterans Benefits Management System (VBMS) and Virtual VA.  The Board has an obligation to provide an adequate statement of reasons or bases supporting this decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  But while the Board must review the entire record, it need not discuss each and every piece of evidence, certainly not in exhaustive detail.  See id.  The analysis below therefore focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all relevant evidence, so both the medical and lay evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3102.  When the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet App. 49 (1990).  The preponderance of the evidence must weigh against a claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

II. 
The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), sets forth VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  The VCAA was codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, and the implementing regulations were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative of any information and medical or lay evidence not of record that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Ideally, VCAA notice should be provided prior to an initial decision on a claim by the RO as the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if notice was not provided prior to initially adjudicating a claim, or if provided and it was inadequate or incomplete, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, including in a statement of the case (SOC) or supplemental SOC (SSOC), is sufficient to "cure" the timing defect because the intended purpose of the notice is preserved, not frustrated, since the Veteran is still given meaningful opportunity to participate effectively in the adjudication of his claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).


A claim of entitlement to service connection consists of five elements:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  The Court has held that notification of what evidence is necessary to substantiate the claim under 38 U.S.C.A. § 5103(a) thus requires notice of all five of these elements, so including concerning the "downstream" disability rating and effective date that are assigned once service connection is granted.  See id. at 486; Quartuccio, 16 Vet. App. at 187.

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), however, the U.S. Supreme Court clarified that VCAA notice errors, even when shown to have occurred, are not presumptively prejudicial, rather, must be judged on a case-by-case basis.  And as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of not only establishing error but also, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of his claim.

Here, prior to initially deciding this claim in December 2007, an August 2007 letter informed the Veteran of all five elements of his claim, gave examples of the types of evidence he could submit in support of it, and informed him of his and VA's respective responsibilities in obtaining relevant records and other evidence on his behalf that would tend to support it.  He therefore received all required notice and in the preferred sequence.

VA's duty to assist under the VCAA includes helping the claimant obtain relevant records, including service treatment records (STRs) and other pertinent records, such as regarding his evaluation and treatment since service, whether from VA or private healthcare providers, as well as providing an examination or obtaining a medical opinion when needed to make a decision on a claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  There is no such obligation if there is no reasonable possibility the assistance will help to substantiate the claim.


To satisfy this additional obligation, the Veteran's STRs, service personnel records (SPRs), and post-service treatment records were obtained.  He has not identified any other outstanding records that he wants VA to obtain or that he believes are potentially relevant to this claim, so needing to be obtained, and that are obtainable.  Therefore, the duty to assist him in obtaining pertinent records has been satisfied.  See 38 C.F.R. § 3.159(c).

The duty to assist also, as mentioned, includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  See also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Here, in February and March 2012, the Veteran was provided VA compensation examinations for the necessary medical opinions concerning this claim.  Addendum opinions were also obtained subsequently, in December 2013 and September 2014.  Those examinations, as well as the addenda, were the results of Board remands.  In combination, the VA examination reports provide the information needed to make an informed decision on this claim, including insofar as whether the Veteran has a bilateral elbow disability, much less on account of his military service.  It is evident from the reports that the VA examiners reviewed the claims file for the pertinent history, including of his complaints, evaluation and treatment since the conclusion of his service.  The examiners also performed physical examinations of him and, most importantly, provided explanatory rationales for their consequent opinions that are grounded in fact and based on information in pertinent medical literature.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so the Board's evaluation of the disability will be a fully-informed one).


Unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that, although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-1291 (Fed. Cir. 2009) (similarly holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged).  Indeed, even when this is challenged, the Board may assume the competency of any VA medical examiner, including even nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).

Moreover, there was compliance with the Board's remand directives in having him undergo those VA examinations for the necessary medical nexus opinions required to determine the etiology of any current bilateral elbow disability shown to exist.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (another remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's prior remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Regarding the August 2011 hearing before the Board, it too was in compliance with required procedures as the presiding VLJ, the undersigned, duly explained the issues and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the Veteran's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Veteran has received all essential notice and assistance, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any technical notice or assistance deficiency along the way.  Under the circumstances presented, it is difficult to discern what additional guidance VA could have provided him regarding what further evidence he should submit to substantiate this claim.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Accordingly, the Board may proceed with appellate review of this claim.

III. Analysis

The Veteran claims he has a bilateral (so left and right) elbow disability as a result of his military service.  Considering the pertinent statutes, regulations and cases in conjunction with the evidence of record, however, the Board concludes that his claim must be denied rather than granted.

Service connection means that a Veteran has a current disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that it was incurred in service.  38 C.F.R. § 3.303(d).  Service connection is established when the following elements are satisfied:  (1) the existence of a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship or "nexus" between the current disability and the disease or injury incurred or aggravated during service.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

The Veteran's SPRs indicate he served in the Southwest Asia Theater of Operations during the Persian Gulf War.  Therefore, service connection also may be established on an alternative presumptive basis under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  Under this statute and regulation, service connection may be warranted for a Persian Gulf War Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of Operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016.  See 38 C.F.R. § 3.317(a)(1).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities:  (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary of VA determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection. 

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or an injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The Veteran's STRs confirm that he complained of left elbow pain in June 2000 due to an injury while playing baseball.  He had redness, some discoloration, and swelling, and the diagnosis was a contusion (i.e., bruise).  He was treated with 
over-the-counter pain medication and limitation on physical activities, including pushups, lifting more than ten pounds, and firing his rifle.  With regards to his right elbow, his STRs show he injured this other elbow in Iraq in May 2005 when his vehicle was hit with an intermittent explosive device (IED).  But when examined he had full flexion and extension and the diagnosis again was contusion.  He was given cold packs and over-the-counter pain medication and told to elevate his elbow.

As a result of the Board's January 2012 remand, the Veteran had a VA compensation examination in February 2012 for a medical nexus opinion concerning the etiology of his claimed bilateral elbow disability.  He recounted the elbow injuries he had sustained during his service.  He also complained of continued tingling in his right hand, possibly related to a September 2011 nerve conduction study (NCS), which had shown entrapment of the ulnar nerve at the right elbow.  The results of the NCS for his left elbow conversely were normal.  Still, though, he reported mild tenderness in his left elbow, albeit without swelling.  The examiner made diagnoses of temporary in-service contusions of the right and left elbows, as well as ulnar nerve entrapment at the left elbow.  X-rays were negative, however, and the examiner determined that it was less likely than not that any right or left elbow disabilities now existing were related to or caused by the Veteran's military service.  In making this determination, the examiner concluded that the contusions in service were temporary conditions and that there was no documentation of ongoing complaints or findings.  The ulnar nerve entrapment was discovered incident to an evaluation for a shoulder condition.  The examiner thus determined this was a new and separate condition and not likely related to the Veteran's elbow contusion in service.

The Veteran had another VA examination for his claimed bilateral elbow disability in March 2012, this time however to address whether his complaints of elbow pain could be the result of undiagnosed illness.  He complained of left lateral elbow pain with tenderness at the left epicondyle, which limited some physical activity, including pushups and bench presses.  He also complained of pain down the right epicondyle side, which caused shooting pain in his right forearm and fingers.  The VA examiner diagnosed ulnar nerve entrapment at the left elbow and arthralgia of the right and left elbows without evidence of pathology of the joints.  The examiner opined that the Veteran's complaints of bilateral elbow pain were not the result of undiagnosed illness.  The examiner noted that she did not find any evidence of pathology of the elbow joints.


In November 2013, the Board remanded this claim for an addendum opinion concerning whether the Veteran's ulnar nerve entrapment affected one or both elbows, and whether it was due to his injuries in service.  The addendum opinion was provided in December 2013 and stated that the Veteran had ulnar nerve entrapment in his left elbow only.  The examiner opined that it was less than likely that the left ulnar entrapment at the left elbow was the result of the type of injuries or trauma the Veteran had sustained while in service.  In formulating this opinion, the examiner pointed out the Veteran was treated conservatively for his in-service left elbow contusion, and there were no ongoing complaints or findings, in turn suggesting it was a temporary [rather than chronic or permanent] condition.  The examiner noted the diagnosis of entrapment of the left ulnar nerve at the left elbow was an incidental finding.  And because the February 2012 X-rays were normal, the examiner noted it was unlikely that the Veteran's contusion in service had resulted in anatomical changes to cause the left ulnar nerve entrapment.  Further, the examiner found that post-service records did not indicate a chronic left elbow diagnosis or treatment between the time of the Veteran's separation from service in May 2006 and the September 2011 NCS finding the left ulnar nerve entrapment.  For these reasons, the examiner determined that it was more likely that the left ulnar nerve entrapment was a new and separate condition and unrelated to the Veteran's military service.

But in June 2014, the Board once again remanded this claim, this time for an opinion regarding whether the Veteran's in-service complaints of numbness or tingling in his hands and feet were initial manifestations of the left ulnar nerve entrapment later diagnosed, or if they were otherwise related to his military service, to include his elbow injuries in service.  As a result of this additional remand, another addendum opinion was provided in September 2014.  Upon review of the electronic claims file, the examiner determined it less than likely the complaints the Veteran had during service of tingling in his hands or feet were initial manifestations of the left ulnar nerve entrapment that was later diagnosed in September 2011 or, alternatively, otherwise etiologically related to his service.  In making this determination, the examiner explained that ulnar nerve compression neuropathy is caused by a thickened, fibrotic flexor carpi ulnaris aponeurosis at the cubital tunnel and often has an occupational etiology, direct compression etiology, or prior injury with anatomical or arthritic changes to the elbow.  But as X-rays did not indicate any anatomical changes, the examiner surmised it was unlikely that the left ulnar nerve condition the Veteran has was traumatic in etiology and, thus, unlikely to be related to his injuries or contusions in service.  The examiner determined, instead, it was more likely that the Veteran's current studies as a graphic design student, and associated repetitive computer work, was the etiology of the mononeuropathy.  Moreover, the examiner noted that the Veteran's STRs indicated improvement of the left elbow contusion in service, and therefore did not suggest a chronic (as opposed to temporary or intermittent) condition.

All of the medical opinions obtained have been unfavorable to this claim, not instead supportive of it.  There is no competent and credible medical opinion refuting these medical examiners' opinions or otherwise suggesting the Veteran's bilateral elbow disability and left ulnar nerve entrapment is the direct result of his service, including especially the bilateral elbow contusions and complaints of tingling in his hands and feet that he had during his service.  The in-service bilateral elbow contusions were deemed to have resolved with treatment in service, so did not persist, i.e., were acute and transitory not chronic or permanent.  Moreover, the left ulnar nerve entrapment has been determined to be a new and separate condition, unrelated to any complaints or injuries during his service.  He has not demonstrated any specialized knowledge or expertise indicating he is capable of rendering a competent and credible medical opinion on this issue of causation.  Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, as to the specific issue in this case, the etiology of his bilateral elbow disability, including the left ulnar nerve entrapment, this falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4.

Service connection also is not warranted on a presumptive basis.  There is not suggestion of arthritis in either elbow, and to a compensable degree, within the initial year post service - meaning by May 2007.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  The Veteran also served in the Persian Gulf area during the Persian Gulf War and, therefore, is considered a Persian Gulf War Veteran under 38 U.S.C.A. § 1117 (West 2014) and 38 C.F.R. § 3.317(e) (2014).  But as left ulnar nerve entrapment and arthralgia of the right and left elbows are diagnoses, a bilateral elbow disability is not eligible for presumptive service connection as an undiagnosed illness, and also not shown to be part of a medically unexplained chronic multi-symptom illness.  See 38 C.F.R. § 3.317(a)(1).  Moreover, the Veteran has not advanced such an argument.  Accordingly, presumptive service connection is not warranted for his bilateral elbow disability alternatively based on his Persian Gulf War service.  See id.

For these reasons and bases, the preponderance of the evidence is against this claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for bilateral elbow disability is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The claim of entitlement to service connection for bilateral elbow disability is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


